The disclosure is objected to because of the following informalities:  In the Amendments to the Specification of September 29, 2021, the second occurrence of “[00120]” should apparently read --[00141]--.  It is recommended Applicant re-submit corrected copies of both said paragraphs.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, and 8-11 of U.S. Patent No. 11,090,171 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the instant limitations are plainly set forth in the patent claims except for the location of the membrane section for affixing the connector.  A proximal region would have been obvious from patent claim 8, because a central or middle section of the membrane generally encompasses portions of both proximal and distal membrane halves and because more proximal attachments would have been obvious in order to accommodate a diversity of residual limb anatomies and sensitivities.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sitenko, 1487896 A1, which illustrates a vessel 1-3 capable of being pressurized above atmospheric pressure via components 16-18 and by the pressure of residual limb 21 on the fluid molding material 7, a membrane 8 innately impermeable to the fluid molding material 7, and a connector (Figure 2) engaging the membrane 8 and residual limb 21 and fastened to a side plane of the walls 2-3.  Regarding claim 6, component 16 may be viewed as a stop or lock device and is likely also a valve.  Regarding claim 11, said engaging is releasable by loosening the ball or cylindrical element with the handle as depicted in Figure 2 (right portion; MPEP § 2125).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sitenko, 1487896 A1.  Central aperture 11 is defined by a tube (Figure 2): said tube being non-stretchable would have been immediately obvious, if not inherent, so as to stabilize and maintain the selected adjustment of stop 10 and the aforementioned engagement with membrane 8 and residual limb 21 (Figure 1).
Claim 3-5, 8-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sitenko, 1487896 A1, in view of Buis, WO 2016/142718 A1.  Sitenko apparently lacks specifics on materials for membrane 8, but fiber reinforcement was well-known in the art at the effective date of the instant invention, as seen from Figure 11 of Buis, and would have been obvious for Sitenko in order to stably receive and properly shape the residual limb 21 (Buis: page 1, lines 19-21; page 1, line 30, to page 2, line 3; page 2, line 24, to page 3, line 3; page 14, line 22, to page 15, line 6), with further motivation (to combine) provided by the similarities in purpose and 8 engages the connector (Figures 1-2 of Sitenko) and is also secured along the support surface 9 of the pressure vessel walls.  Regarding claim 5, an additional connector (Sitenko: Figure 2) would have been obvious in order to facilitate adjustments along a dimension generally perpendicular to that represented in Sitenko's Figure 1.  Regarding claims 8-10, directional (i.e., anisotropic) elasticity or stretchability would have been obvious from Buis in order to impart an appropriate residual limb geometry for molding purposes (Buis: page 14, lines 25-32; page 1, lines 19-21; page 2, lines 1-3).  Regarding claim 12, a thicker wall at a reinforced section would have been obvious from Buis at page 14, line 32, to page 15, line 4, in order to appropriately match a particular residual limb in a comfortable and custom fit manner.  Regarding claim 13, a third material would likewise have been obvious from Buis in order to impart said directionality along circumferential and longitudinal dimensions.
Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection, necessitated by the altered scope of claim 1.  Therefore, THIS ACTION IS MADE FINAL (MPEP § 706.07(a)).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
:
WO 2013/136284 A2:		abstract; Figures 3 and 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be reached at telephone number 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774